TERRY, Associate Judge,
concurring:
I join without reservation in Judge Newman’s opinion for the court. I write separately only to suggest that the problem presented by this case can be readily solved by legislation. It would be a simple matter to amend D.C. Code § 22-3214(a) so as to deal with the question of operability; alternatively, the definitions of “sawed-off shotgun” and “machine gun” which already appear in D.C. Code § 22-3201 could be amended so as to include inoperable as well as operable weapons. I have no particular language in mind, but I am sure that those whose task it is to draft legislation can come up with something appropriate.